Name: Commission Regulation (EEC) No 778/89 of 28 March 1989 authorizing France not to apply in certain areas the scheme for the set-aside of arable land
 Type: Regulation
 Subject Matter: agricultural structures and production;  Europe;  agricultural policy
 Date Published: nan

 29 . 3 . 89 Official Journal of the European Communities No L 84/27 COMMISSION REGULATION (EEC) No 778/89 of 28 March 1989 authorizing France not to apply in certain areas the scheme for the set-aside of arable land THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 797/85 of 12 March 1985 on improving the efficiency of agricultural structures ('), as last amended by Regulation (EEC) No 591 /89 (2), and in particular Article 32a ( 1 ) thereof, Whereas France has submitted an application to be exempted from the scheme for the set-aside of arable land in respect of the fire-risk areas of the departments of Alpes de Haute Provence, Hautes Alpes, Alpes Maritimes, Ardeche, Aude, Bouches du Rhone, Corse du Sud, Haute Corse, Drome, Garde, Herault, Lozere, Pyrenees Orientales, Var and Vaucluse ; whereas these areas do not exceed 2 % of the arable land in France and will be delimited by Prefectoral Order ; Whereas the areas listed in the abovementioned application satisfy the criteria laid down by Commission Regulation (EEC No 1273/88 (3) ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Committee on Agricultural Structures and Rural Development, HAS ADOPTED THIS REGULATION : Article 1 France is hereby authorized, pursuant to Article 32a ( 1 ) of Regulation (EEC) No 797185, not to apply the scheme for the set-aside of arable land provided for in Title 01 of that Regulation in the fire-risk areas of the departments set out in the Annex, which do not exceed 2 % of the arable land in France. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 March 1989. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 93, 30 . 3 . 1985, p. 1 . (2) OJ No L 65, 9 . 3 ;:: 1989, p. 1 . (3 OJ No L 121 , 11 . 5 . 1988, p. 41 . No L 84/28 Official Journal of the European Communities 29 . 3 . 89 ANNEX Alpes-de-Haute-Provence Hautes-Alpes Alpes-Maritimes Ardeche Aude Bouches-du-Rhone Corse-du-Sud Haute-Corse DrÃ ´me Gard HÃ ©rault LozÃ ¨re Pyrenees-Orientales Var Vaucluse